{¶ 23} I concur. But I do agree with the dissent insofar as the class certification was too broad. It should be limited to those people who bought the seat licenses and then did not wish to continue buying tickets. The people happy with the present arrangement should not be part of the class.
 {¶ 24} The balance of the dissent rehashes what we have previously decided — the seat license was the contract. While the Bengals may have intended otherwise, they were bound by the language they wrote. The rules cannot be changed once the game is over.